PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scholz, Matthias
Application No. 16/391,839
Filed: 23 Apr 2019
For: Generation of Frequency-Tripled Laser Radiation

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION TO CORRECT APPLICANT INFORMATION UNDER 37 CFR 1.183,” filed April 23, 2021.

Petitioner herein states:

Applicant TOPTICA Photonics AG hereby requests that the Applicant’s address information in the above-identified patent be amended as follows:

TOPTICA PHOTONICS AG 		TOPTICA PHOTONICS AG
LOCHHAMER SCHLAG 19 	to	LOCHHAMER SCHLAG 19
GRAFING, GERMANY 82166 		GRAFELFING, GERMANY 82166

Applicant further requests that the Applicant’s amended address information be changed in the issued patent in a Certificate of Correction appended thereto.

The provisions of 37 CFR 1.183 state:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Commissioner or the Commissioner’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Receipt is acknowledge of the $210.00 fee set forth at 37 CFR 1.17(f).

Petitioner, however, does not indicate what rule petitioner is seeking to have suspended or waived. Further, the petition does not reference an “extraordinary situation” within of 37 CFR 1.183.

Accordingly, with respect to the request to amend the petition under 37 CFR 1.183 is DISMISSED.

As noted in the Notice issued November 16, 2020, the applicant information on the front page of patent was taken from the Applicant section of the Application Data Sheet (ADS). No request to change the applicant in compliance with 37 CFR 1.46(c) was filed during the pendency of the application. Since what is listed on the patent is correct relative to the patent application file record from which the patent issued, no correction is in order under 37 CFR 1.322 or 1.323.

With respect to the typographical error in the applicant’s city name as it appears on the application data sheet and filing receipt issued May 6, 2019, petitioner is reminded that the applicant cannot be changed after issuance of the patent under 37 CFR 1.46(c).

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS of the mail date of the instant petition. Extensions of time are available under 37 CFR 1.136(a).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)